Defendant owned and operated a private bathing beach and amusement park at Brighton Beach and also maintained a large swimming pool. After the summer season the pool was emptied and six courts were marked off in it so defendant’s patrons might play a game known as “hand tennis”. Six nets were attached on a cable, which ran along the center of the pool. One end of the cable was attached to the wall of the pool and the other end to a post thirty inches high. The cable then extended from the top of the post to a point thirty inches from the base of the post, where it was fastened into the concrete floor of the swimming pool. Plaintiff wife entered the pool to call her son, who was playing tennis, and while walking towards him tripped and fell over the cable at the point where it was attached to the concrete floor, and was injured. The jury awarded plaintiff wife $1,000, and her husband $250, for expenses and loss of services. Judgment reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. Plaintiffs failed to prove any actionable negligence on the part of defendant. Hagarty, Acting P. J., Cars-well, Johnston, Aldrich and Nolan, JJ., concur.